Case 5:21-cr-00008-EKD-JCH Document 17 Filed 06/11/21 Page 1 of 2 Pageid#: 26




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
v.                                                   )      Case No. 5:21CR000008
                                                     )
KENNETH JAMES HUGHES, JR.,                           )      ORDER
    Defendant.                                       )

        The Defendant came before the Court for a detention hearing on June 10, 2021. The

Government moved for detention.

        Based on the nature of the offense charged, the Court shall hold a detention hearing upon

the Government’s motion to detain the Defendant pending trial. 18 U.S.C. § 3142(f)(1)(C) (drug

offense carrying 10 or more years' imprisonment). In this case, there is a rebuttable presumption

of pretrial detention. See id. § 3142(e)(3)(A) (assuming flight and safety risk where drug charge

carries more than 10 years' imprisonment). At the detention hearing, the Court shall consider the

factors in 18 U.S.C. § 3142(g) to determine whether any condition or combination of conditions

will reasonably assure that the Defendant neither flees nor poses a danger to another person or to

the community if released pending trial.

        Based on the evidence presented, including but not limited to the following, the Court

finds that no condition or combination of conditions will reasonably assure the Defendant’s

presence as required (by a preponderance of the evidence) OR the safety of another person or the

community (by clear and convincing evidence) if the Defendant is released at this time:

        The Defendant did not seek release, but he may do so at a later time.



        It is therefore ORDERED that the Defendant be detained pending further proceedings in

this case.

                                                    1
Case 5:21-cr-00008-EKD-JCH Document 17 Filed 06/11/21 Page 2 of 2 Pageid#: 27




                                    Directions Regarding Detention

       The Defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The Defendant

shall be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the Government, the person

in charge of the corrections facility shall deliver the Defendant to the United States Marshal for

the purpose of an appearance in connection with a court proceeding.

                                                              ENTERED: June 10, 2021




                                                              Joel C. Hoppe
                                                              United States Magistrate Judge




                                                     2
